TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-09-00290-CR




                                 Jerel Douglas Bigbee, Appellant

                                                  v.

                                   The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
       NO. D-1-DC-07-206024, HONORABLE JIM CORONADO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Following a bench trial, appellant Jerel Douglas Bigbee was adjudged guilty of

murder. See Tex. Penal Code Ann. § 19.02 (West 2003). The court assessed punishment, enhanced

by a previous felony conviction, at twenty-five years in prison.

               The fatal incident took place at a homeless camp under a freeway overpass in north

central Austin. Appellant and the deceased, Freddie Black, had been drinking. They began to argue

and scuffle, and appellant stabbed Black in the chest. The knife blade penetrated Black’s heart,

causing his death. The stabbing was witnessed by two other persons, both of whom identified

appellant at trial. Appellant testified that he acted in self-defense.

               Appellant’s court-appointed attorney on appeal has filed a motion to withdraw

supported by a brief concluding that the appeal is frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation
of the record demonstrating why there are no arguable grounds to be advanced. See also Penson

v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,

516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);

Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). After receiving a copy of counsel’s brief,

appellant filed a pro se brief in response.

               We have reviewed the record and find no reversible error. See Garner v. State,

No. PD-0904-07, 2009 Tex. Crim. App. LEXIS 1739, at *8 (Tex. Crim. App. Dec. 9, 2009); Bledsoe

v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel that the appeal

is frivolous. The issues raised in appellant’s pro se response to counsel’s Anders brief have no

arguable merit. See Garner, at *8; Bledsoe, 178 S.W.3d at 827. Counsel’s motion to withdraw

is granted.

               The judgment of conviction is affirmed.




                                              ___________________________________________

                                              Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Affirmed

Filed: December 18, 2009

Do Not Publish




                                                 2